DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the common axis claimed in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to disclose which axis is the common axis about which the cleaning pad supports are pivotally located. For examination purposes, the cleaning pad supports must share a common axis about which both may pivot.

Claim Objections
Claims 1-17 are objected to because of the following informalities:
Claims 2-17 depend from claim 1 and should therefore be amended to recite “The [[A]] mop according to claim…”
The claims appear to have the following typographical errors.
Claim 1, line 1 “…a mop head located at 
Claim 1, line 3 “…to the handle…”
Claim 1, line 5 “…the two cleaning pad supports being movable…” Line 3 introduces these as “a pair of cleaning pad supports” and line 11 also recites “cleaning pad supports”. To maintain the continuity of claim language, adding “cleaning” before each instance of “pad support” may help with clarity and readability of the claims.
Claim 1, line 6 recites “compress the cleaning pad material therebetween and the mop head further”.  The recitation “the cleaning pad material” lacks antecedent basis, for examination purposes, the recitation is presumed to be - - compress the at least one cleaning pad 
Claim 1, lines 7, 9, and 14 also recite “pad supports” which may be amended to “cleaning pad supports”.
Claim 1, lines 7-8 “…comprising a biasing means to rotate the two pad supports away from a position at which at least one cleaning pad is compressed…”
Claim 1, lines 11 and 14 recite “head region” which is understood to mean “central head region” 
Claim 2, line 2 “…at least one of the cleaning pad supports…”
Claim 3, line 3 “…the other of the two cleaning pad supports…”
Claim 4, line 3 recites “…end region of the elastomeric element to one of the cleaning pad supports
Claims 5-11 and 13-16 all recite “pad support” and may be amended as above to recite “cleaning pad supports” to provide continuity among claim language.
Claims 7, 9, and 14 may be amended to recite “central head region”.
Claim 11, line 1 may be amended to recite “A mop according to claim 1 and further comprising a compression mechanism…”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 2, 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2, line 3 recites “…a retention protrusion for location of the elastomeric element.” This limitation is considered indefinite because it is unclear if the use of “for location” simply means the retention protrusion is for locating where the elastomeric element is located in terms of positioning or if the retention protrusion is connected to the aperture of the elastomeric element at that location. As best understood, the at least one aperture of the elastomeric element is attached to at least one of the pad supports at the location of the retention protrusion. 

	Claim 3, line 2 recites “a second location aperture for location with a retention protrusion…” Similar to the 112b rejection of claim 2, this claim is also indefinite because it is unclear what is meant by “for location with”. This limitation appears to be disclosing a second location aperture is the location of attachment with a retention element. For examination purposes, this will be interpreted as “a second location aperture for attachment with a retention protrusion…” 

	Claim 10 recites “A mop according to claim 1 wherein the pad supports are pivotally located for pivotal movement about a common axis.” Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “common axis” in claim 10 is used by the claim to mean “respective axes,” while the accepted meaning is “Common is defined by Merriam-Webster as "belonging to or shared by two or more individuals or things or by all members of a group" which is understood to mean that the pad supports would share a single axis for pivotal movement about the single axis.” The term is indefinite because the specification does not clearly redefine the term. Claim 10 is considered indefinite because it is unclear what the common axis is. Figures 1-2 and 5-10 show each cleaning pad support is connected about a respective hinge pin and thus do not have a common axis. Specification, page 2, third full paragraph, lines 1-3 “The cleaning pad supports may each be pivotally located relative to the head region by means of an interposed hinge component such as a hinge pin.” The limitation of “a common axis” is unclear if there is a common axis other than the hinge pins or if the limitation is claiming the cleaning pad supports are pivotally connected by a single hinge pin. The drawings fail to show an example of the common axis about which the cleaning pad supports are pivotally located. For examination purposes and to further prosecution, this limitation will be interpreted as each cleaning pad pivots about a respective axis.

	Claim 17 recites “A mop according to claim 16 wherein the cavity is substantially wholly covered at least in part by the support backing of a cleaning pad of a type comprising compressible cleaning pad material secured to a support backing whereby the support backing isolates the cleaning pad material from frictional contact with the elongate elastomeric element.”

	Claim 17, lines 1-2 recites “…wherein the cavity is substantially wholly covered at least in part by the support backing of a cleaning pad…” This limitation is considered indefinite because it is unclear how much of the cavity is covered. Substantially is defined as “to a great or significant extent” or “for the most part”. Wholly is defined as “to the full or entire extent”. The combination of these two terms makes the limitation unclear if the entire cavity is being covered, most of the cavity is covered, or the covering extends past the opening. Further, when combined with the limitation of “at least in part by the support backing”, it is unclear if the entire cavity is covered but only part of that covering is by the support backing. For examination purposes, the limitation will be interpreted as the entire cavity is covered and at least part of that covering is by a support backing of a cleaning pad.

    PNG
    media_image1.png
    243
    419
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    252
    647
    media_image2.png
    Greyscale


	Claim 17, lines 2-3 recites “…the support backing of a cleaning pad of a type comprising a compressible cleaning material secured to a support backing…” This limitation is considered indefinite because it is unclear if this cleaning pad is the same cleaning pad previously disclosed in claim 1. Further, claim 1, line 6 recites “…compress the cleaning pad material therebetween…” which means the cleaning pad would necessarily be of a type comprising a compressible cleaning pad material.  “…a support backing of [[a]] the cleaning pad of a type comprising a compressible cleaning material secured to [[a]] the support backing…”

	Claim 17, lines 4-5 “…whereby the support backing isolates the cleaning pad material from frictional contact with the elongate elastomeric element.” This claim is indefinite because it is unclear if the support backing isolates the cleaning pad material from all contact with the elongate elastomeric element or only frictional contact. For examination purposes, this will be interpreted as the support backing isolating the cleaning pad material from contact with the elongate elastomeric element. 
	Regarding claim 17, when taking into account the 112b rejections above,  as best understood, the claim has been interpreted as follows, “A mop according to claim 16 wherein the cleaning pad comprises a support backing secured to the compressible cleaning pad material, the support backing covers at least part of the cavity, and is configured to isolate the cleaning pad material from contact with the elongate elastomeric element.” 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US6370725) in view of Conner et al. (US20040134020 hereinafter Conner).

	Regarding claim 1, Carlson discloses a squeeze mop (Abstract) comprising a handle (Figure 2 Element 3) and a mop head (Figure 2 Element 5) located at the one end of the handle (The mop head is located opposite the free end of the handle), the mop head comprising a central head region (Figure 2 Element 11) secured relative to handle (Figure 2 shows the handle connected at Element 7. Column 7, lines 21-28 “The swivel connector 7 has a plate like first part 73 which is generally 'D' shaped which has a central opening 75 and an axle 77 supported by two arms 78. The axle 77 permits swinging of the first part 73 about axis 57. The axle 77 locates in a groove 81 provided in the intermediate portion 11”) and a pair of cleaning pad supports (Figure 2 Elements 9 are a pair of wings) pivotally located relative to the central head region (Figure 9 Elements 9 are pivotally located relative to Element 11) for the support of at least one cleaning pad (Figure 2 Element 13 is the cleaning pad supported on Elements 9), the two pad supports being movable towards one another to compress the cleaning pad material therebetween (Figure 9 shows Elements 9 moved towards each other to compress Element 13) and the mop head further comprising a biasing means (Figure 2 Element 51) to rotate the two pad supports away from the position at which the material of the cleaning pad is compressed between the pad supports (Column 6, lines 21-25 “Spring means 51 is provided to urge the wings 9 to the co-plannar position so that the respective right hand wing 19 and left hand wing 23 are stopped by the respective right hand arm portion 37 and end portion 41, and the left hand arm portion 39 and end portion 43.”), said biasing means the two ends of which are secured to a respective one of the two cleaning pad supports (Figure 2 and 9 show Element 51 has one end connected to Element 53 and the other end would connect to the opposite Element 53) and wherein the head region comprises a platform section (Figure 9 Element 11) for engagement by the biasing means (Figure 2 shows the spring 51 connected over Element 11. Figure 9 shows that the spring 51 would engage with Element 11 when Elements 9 are moved together), said platform section being provided at a position closer to the handle than the at least one position about which the pad supports are pivotally located relative to the head region (The platform section 11 is provided at a central position of the mop head which is closer to the handle than the position about which the pad supports are pivotally located as shown at Figure 9 Element 111).
	Carlson fails to disclose the biasing means is an elastomeric element. (Page 5, paragraph 3 of the Instant Application discloses “Suitable materials for the elongate elastomeric element include silicone rubber.”)

	Conner teaches the biasing means is an elastomeric element (Paragraph 0041, lines 1-3 “Preferably, the neutral return spring 44 is made of a plastic or polymer material exhibiting inherent damping characteristics.” And Paragraph 0043, lines 3-6 “The graph depicted in FIG. 8 was developed using the embodiment depicted in FIGS. 1-7, having a neutral return spring made from a silicone rubber.”).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson to incorporate the teachings of Conner to provide an elastomeric element such as silicone rubber as the biasing means. Doing so would allow the selection of an elastomeric biasing means having known characteristics that would return the cleaning pad supports to their uncompressed position without excessive force that may create additional wear on the components. See MPEP 2144.06

	Regarding claim 2, Carlson in view of Conner discloses all elements of the current invention according to claim 1 as stated above including wherein the elastomeric element is provided with at least one aperture (Carlson Figure 3 Element 51 connects to protrusion Element 53) and at least one of the pad supports is provided with a retention protrusion (Carlson Figure 3 Pad support 9 is provided with a retention protrusion 53. Element 53 also shown in Figures 2, 9 and 10) for location of attachment with at least one aperture of the elastomeric element (Figure 3 shows the elastomeric element attached at the location of the retention protrusion).
	
	Regarding claim 3, Carlson in view of Conner discloses the mop according to claim 2 wherein the elastomeric element comprises a second location aperture for location with a retention protrusion provided either by the other of the two pad supports or the central head region of the mop head (Figure 9 shows each pad support Element 9 has a retention protrusion 53 for an attachment location of an aperture on each side of the elastomeric element 51).

	Regarding claim 4, Carlson in view of Conner discloses all elements of the mop according to claim 2 as stated above including wherein an end region of the elastomeric element is provided with two spaced apart location apertures (Conner figure 5 Elements 182 and 186. See annotated drawing below) for securing said end region of the elastomeric element to one of the cleaning pad supports (Either of the two spaced apart location apertures would be able to be secured to a retention protrusion of one of the cleaning pad supports).

    PNG
    media_image3.png
    889
    391
    media_image3.png
    Greyscale

	Regarding claim 5, Carlson in view of Conner discloses the mop according to claim 2 wherein the cleaning pad supports are plastic mouldings (Carlson column 5, lines 34-37 “The mop head 5 is of synthetic plastics material such as PVC and is of generally elongate rectangular shape and has a pair of wings 9 which connect with an intermediate mop head portion 11.” The cleaning pad supports Elements 9 are of a synthetic plastic).
	Regarding claim 6, Carlson in view of Conner discloses the mop according to claim 5 wherein the pad supports are each moulded integrally with at least one retention protrusion (Carlson Column 6, lines 29-32 “The spring means 51 is connected to upstanding posts 53 (see FIG. 10) moulded to the respective right hand wing 19 and left hand wing 23.” Retention protrusions Elements 53 are moulded to the respective left and right wings of Elements 9).

	Regarding claim 7, Carlson in view of Conner discloses the mop according to claim 6 wherein said at least one of the retention protrusions is of a L shape (Carlson Figure 9 Elements 53 are L-shaped) having a distal end which extends in a direction away from the position at which the pad support is pivotally located relative to the head region (Figure 9 shows the free end (distal) of the L-shaped protrusions extend away from the central head region).

	Regarding claim 8, Carlson in view of Conner discloses the mop according to claim 1 wherein each pad support is individually pivotally located relative to the central head region whereby in use the pad supports are pivotable about positions spaced apart (Figure 9 shows each cleaning pad support Element 9 pivots from a spaced apart location on either side of the central head region Element 11). 

	Regarding claim 9, Carlson in view of Conner discloses the mop according to claim 8 wherein each pad support is moulded integrally with the head region (Figure 9 show each cleaning pad support is connected to the central head region by a thin Element 111) and is connected to the head region by a relatively thin and flexible section which permits pivotal movement (Column 5, lines 62-65 “The hinged connection for swinging about the axis 21 and 25 can be effected by a respective groove 111 (see FIGS. 9, 10, 12, 13 & 14) and the resultant thinning of plastics material which forms the mop head 5”).

	Regarding claim 10, Carlson in view of Conner discloses the mop according to claim 1 wherein the cleaning pad supports are pivotally located for pivotal movement about a common axis; see 112b rejection regarding the indefiniteness of “common axis” above. The alternative interpretation of this claim is “the cleaning pad supports are pivotally located for a pivotal movement about respective axes (Carlson Figure 9 shows the pad supports Elements 9 are pivotally located for pivotal movement about respective axes that are separate and parallel)

	Regarding claim 11, Carlson in view of Conner discloses the mop according to claim 1 and further comprising a compression mechanism (Figure 1 Elements 71, 27, 29, 31, and 33) manually operable to move the two pad supports towards one another thereby to compress the cleaning pad material (Column 6, lines 1-5 “The wings 9 can be swung from the opened position to the closed position by operation of a first squeeze arm 27 which, in turn, can push against a second squeeze arm 29 (see FIG. 1). The second squeeze arm 29 has a right hand arm 31 and a left hand arm 33.”).

	Regarding claim 13, Carlson in view of Conner discloses the mop according to claim 11 wherein the compression mechanism is adapted to slidingly bear against the pad supports to move the pad supports towards one another (Column 6, lines 37-44 “Thus, when the first squeeze arm 27 is pushed forwardly towards the mop head 5, forces will be applied through to the second squeeze arm 29 which will, in turn, cause the respective right hand arm portion 37 and left hand arm portion 39 to bear against the upper surface of the top of the mop head 5 at the respective wings 9 to, in turn, swing those wings to the closed position.” Compression mechanism Element 29 causes Elements 37 and 39 to bear against the pad supports to move them to a closed position).

	Regarding claim 14, Carlson in view of Conner discloses the mop according to claim 1 wherein the elastomeric element extends continuously over the head region from location with one of the pad supports to location with the other of the two pad supports (Figure 9 shows each cleaning pad support has an Element 53 to provide an attachment location for the elastomeric element. The elastomeric element 51 would necessarily extend continuously across the head region 11 when connected at each end to a respective Element 53).

	Regarding claim 15, Carlson in view of Conner discloses the mop according to claim 14 wherein the central head portion defines a platform section surface (Figure 9 Element 11 has a top surface) which is contacted by the elastomeric element when deflected as the pad supports move to a position at which the cleaning pad material is compressed (Column 6, lines 29-37 “The spring means 51 is connected to upstanding posts 53 (see FIG. 10) moulded to the respective right hand wing 19 and left hand wing 23. The spring means 51 therefore extends over the top of the intermediate portion 11 as shown in FIGS. 1, 2, & 3. Accordingly, when the wings 9 are closed so that they assume a side-by-side relationship, the spring means 51 is extended and applies a force to the respective wings 9 in a direction to swing them back against the stops.” Figure 9 shows the position in which the cleaning pad would be compressed. The elastomeric element 51, when connected at each end to retention protrusion elements 53, would necessarily contact the platform section surface due to elements 53 being lower than a top surface of Element 11 when the cleaning pad is in the compressed position. See annotated drawing below) and wherein the elastomeric element is undeflected (Figure 2 shows the elastomeric element 51 at its resting position in which it is considered to be undeflected) when the pad supports are at a retracted position (The retracted position is the position at which the top surface of the cleaning pad supports are aligned in the same plane and the cleaning pad is in a position for use) at which the cleaning pad material is not subject to compression (At the retracted position, the cleaning pad is interpreted to not be subject to compression by the cleaning pad supports moving towards each other).

    PNG
    media_image4.png
    459
    412
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    287
    653
    media_image5.png
    Greyscale


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Conner as applied to claim 11 above, and further in view of Rebernak et al. (US2961676 hereinafter Rebernak).

	Regarding claim 12, Carlson in view of Conner discloses all elements of the mop according to claim 11 as stated above except wherein the compression mechanism comprises a biasing means additional to said elongate elastomeric element whereby the compression mechanism is inherently biased to a position at which it does not compress the cleaning pad material.

	Rebernak teaches wherein the compression mechanism comprises a biasing means additional to said elongate elastomeric element (Figures 8 and 9 Element 39 is a biasing means that is additional to an elongate elastic element 49) whereby the compression mechanism is inherently biased to a position at which it does not compress the cleaning pad material (Column 3, lines 59-63 “In the modification illustrated in Figs. 7, 8 and 9, the structure is very similar to that shown in Figs. 1 to 6, inclusive, the difference residing mainly in the spring means employed for maintaining the parts in the angular relationship shown.” And Column 4, lines 12-22 “When the handle tube member 37 is pressed downwardly, the spring 39 is compressed while yielding to permit the plates 19a to be moved together, in the manner heretofore described in connection with Figs. 1 to 6, for the squeezing of the mop body. At the same time, the spring 49 elongates. After the squeezing operation, the parts are returned to their original position, the spring 39 serving to align the plates 19a with the head 45 while the spring 49 draws the handle 4I to an angle of about 45° with respect to sponge body 50” As seen in Figures 8 and 9, spring 39 compresses when the handle tube member 37 is pushed down and would therefore be pushing against the handle tube member 37 to bias inherently bias the compression mechanism to a position in which the cleaning pad is not being compressed).

		It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson in view of Conner to incorporate the teachings of Rebernak to provide a further biasing means to bias the compression mechanism to a position in which the cleaning pad is not compressed. Doing so would allow a further biasing means to assist with moving the compression mechanism to a position in which the cleaning pad is not compressed and resetting the handle of the compression mechanism to a position for use.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Conner as applied to claim 1 above, and further in view of Weis (US20090139041).

	Regarding claim 16, Carlson in view of Conner discloses all elements of the mop according to claim 1 as stated above including wherein each cleaning pad support defines a cavity (See annotated figure below. Cleaning pad support 9 defines a cavity on the side facing the cleaning pad. Figure 7 shows the underside of the cleaning pad support 9).

	Carlson in view of Conner fails to disclose a cavity in which the elongate elastomeric element is located and secured in position. (Although Carlson does disclose the retention protrusion 53, on which the elongate elastomeric element would be located and secured, is integrally formed with the cleaning pad support 9 and therefore a portion of protrusion 53 would be in the cavity. This limitation is interpreted as the elongate elastomeric element is located and secured inside of the cavity)

	Weis teaches a cavity in which the elongate elastomeric element is located and secured in position (Figure 5 Element 13 is an elastic element shown to be located and secured inside of the cavity formed by the cleaning pad supports Elements 3 and 4)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson and Conner to incorporate the teachings of Weis to provide the elongate elastomeric element located and secured in the cavity formed by the cleaning pad supports. Doing so would allow the elastomeric element to be located and secured to a protrusion formed in the empty space of the cavity and therefore save space on the top side of the cleaning pad support for additional elements to be provided.

    PNG
    media_image6.png
    435
    682
    media_image6.png
    Greyscale


	Regarding claim 17, Carlson in view of Conner and Weis discloses the mop according to claim 16 wherein the cavity is substantially wholly covered at least in part by the support backing of a cleaning pad of a type comprising compressible cleaning pad material secured to a support backing whereby the support backing isolates the cleaning pad material from frictional contact with the elongate elastomeric element. (See 112 rejection above regarding claim 17. For examination purposes, claim 17 will be examined as interpreted in the 112 section above. The cleaning pad must have a support backing secured to the cleaning pad material, the support backing must cover at least part of the cavity, and the support backing must be capable of isolating the cleaning pad material from contact with the elongate elastomeric element. A possible amended claim 17 was included in the 112 section, but for clarity, the rejection will be written to demonstrate the prior art is capable of meeting these three limitations)
	
	Carlson in view of Conner and Weis discloses all elements of the mop according to claim 16 as stated above including wherein the cleaning pad has a support backing secured to the cleaning pad material (Weis Figure 2 Element 24 is a hook and loop fastener that connects mopping pad 7 to the two plates 3 and 4. See annotated drawing below. Element 24 is a support backing secured to the cleaning pad material of mopping pad 7), the support backing covers at least part of the cavity (Weis Figure 5 shows plates 3 and 4 have a similar structure to the cavity formed by the cleaning pad supports of Carlson. The support backing 24 would be able to cover at least part of the cavity of Carlson, as shown in the annotated drawing below), and the support material is capable of isolating the cleaning pad material from contact with the elongate elastomeric element (See second annotated drawing below. The support backing would be capable of further isolating the cleaning pad material from contact with the elongate elastomeric element located in the cavities).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson in view of Conner to incorporate the teachings of Weis to provide a support backing on the cleaning pad material capable of covering at least part of the cavity and isolating the cleaning pad material from contact with the elongate elastomeric element. Doing so would allow the cleaning pad material to have a backing to support the connecting of the cleaning pad to the cleaning pad supports and also cover part of the cavity formed on the underside of the cleaning pad supports by the internal strengthening ribs.

    PNG
    media_image7.png
    244
    482
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    515
    648
    media_image8.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US20110185523) discloses a mop including a handle and a mop head pivotally located at one end. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723